Citation Nr: 0122205	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  94-26 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for pheochromocytoma 
with hypertension, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for peptic ulcer 
disease, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1975 to August 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.    


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001)( to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In an April 1997 decision, the Board remanded this case.  At 
that time, the Board requested that the appellant be afforded 
a VA examination by a board-certified specialist in 
gastroenterology, if available, to determine the nature and 
extent of his service-connected peptic ulcer disease.  In 
addition, the Board also requested that the appellant be 
afforded a VA examination by a board-certified specialist in 
endocrinology, if available, to determine the nature and 
extent of his service-connected pheochromocytoma with 
hypertension.  The claims folder and a separate copy of the 
remand was to be made available to the examiner for review 
before the examination.  The examiner was required to discuss 
the presence or absence of the following symptoms (as well as 
the frequency and severity of such symptoms shown on 
evaluation or reported by the appellant): peripheral vascular 
collapse, acute hypotension and shock, orthostatic 
hypotension, anorexia, nausea, vomiting, dehydration, 
diarrhea, malaise, hypoglycemia, pain in the abdomen, legs, 
and back, fever, apathy, depressed mentation with possible 
progression to a coma, renal shutdown, and the need for 
corticosteroid therapy for control.  

The Board notes that following the April 1997 decision, the 
evidence of record does not show that the appellant was 
afforded a VA examination by a board-certified specialist in 
gastroenterology to determine the nature and extent of his 
service-connected peptic ulcer disease.  In addition, 
although the evidence of record reflects that the appellant 
underwent a VA endocrine consultation in June 1997, at that 
time, the examining physician stated that he did not have the 
appellant's chart.  Moreover, the examiner failed to 
specifically discuss the presence or absence of the symptoms 
listed in the April 1997 Board decision. 

In light of the above, it is the Board's determination that 
the RO has not complied with the instructions from the April 
1997 decision.  The Board observes that it is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the United States Court of Appeals for 
Veterans Claims (Court).  The Court has stated that 
compliance by the Board and the RO with remand directives is 
neither optional nor discretionary.  Where the remand of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board further observes that although the appellant was 
furnished a Supplemental Statement of the Case (SSOC) in 
February 2001, evidence pertinent to the claims (which 
consists of a VA Consultation Sheet, dated in June 1998, and 
private medical records, dated from February 1989 to May 
2000) was received by the RO after the February 2001 SSOC had 
been issued.  Where, as in this case, additional pertinent 
evidence is received after a Statement of the Case has been 
issued and is not otherwise considered by the most recent 
SSOC, "[a] Supplemental Statement of the Case . . . will be 
furnished to the appellant and his or her representative."  
38 C.F.R. § 19.31 (2001); see also 38 U.S.C.A. § 7105(d) 
(West 1991).  The Board notes that the provisions of 38 
C.F.R. § 19.31 are not discretionary.  Consequently, this 
case must be remanded for correction of this procedural 
defect in accordance with the provisions of 38 C.F.R. § 
19.31.  See 38 C.F.R. § 19.9 (2001).

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted.  In accordance with the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claims, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C.A. § 5103A (West Supp. 2001)), 
request that the appellant identify the 
names, addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him in 
recent years for his pheochromocytoma, 
with hypertension, and peptic ulcer 
disease.  With any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
also inform the appellant of any records 
it has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified 
as amended at 38 U.S.C.A. § 5103A (West 
Supp. 2001)).

3.  Thereafter, the RO should afford the 
appellant a VA examination by a board-
certified specialist in gastroenterology, 
if available, to determine the nature and 
extent of his service-connected peptic 
ulcer disease.  The claims folder and a 
separate copy of this remand must be made 
available to the examiner for review 
before the examination.  All necessary 
tests and studies should be completed.  
All findings should be noted in detail.  
Based on an interview with the appellant, 
as well as consideration of the 
examination results, the examiner must 
discuss the presence or absence of the 
following symptoms (as well as the 
frequency and severity of such symptoms 
shown on evaluation or reported by the 
appellant): anemia, weight loss, 
vomiting, hematemesis or melena, and 
impairment of health.  A complete 
rationale for all conclusions must be 
provided.    

4.  The appellant should also be afforded 
a VA examination by a board-certified 
specialist in endocrinology, if 
available, to determine the nature and 
extent of his service-connected 
pheochromocytoma with hypertension.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner for review before the 
examination.  All necessary tests and 
studies should be completed.  All 
findings should be noted in detail.  
Based on an interview with the appellant 
and a review of the examination results, 
the examiner must discuss the presence or 
absence of the following symptoms (as 
well as the frequency and severity of 
such symptoms shown on evaluation or 
reported by the appellant): peripheral 
vascular collapse, acute hypotension and 
shock, orthostatic hypotension, anorexia, 
nausea, vomiting, dehydration, diarrhea, 
malaise, hypoglycemia, pain in the 
abdomen, legs, and back, fever, apathy, 
depressed mentation with possible 
progression to a coma, renal shutdown, 
and the need for corticosteroid therapy 
for control.  A complete rationale for 
all conclusions must be provided.   

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination reports.  If the reports are 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall, 11 
Vet. App. at 268, 271.   

6.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
an increased rating for pheochro-mocytoma 
with hypertension and entitlement to an 
increased rating for peptic ulcer 
disease.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



